Filed 12/13/21 P. v. Lemus CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D078553

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. SCN411606)

 JOSE LEMUS,

           Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,
Sim Von Kalinowski, Judge. Affirmed.
         John L. Staley, under appointment by the Court of Appeal, for
Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
         Jose Lemus pleaded guilty to one count of assault with a deadly

weapon (Pen. Code,1 § 245, subd. (a)(1)) and admitted he personally inflicted
great bodily injury on the victim (§ 12022.7, subd. (a)). Lemus was placed on
probation for three years on various terms and conditions.


1        All further statutory references are to the Penal Code.
      Two months later, the court issued an order to show cause why
probation should not be revoked. Thereafter, the court held a contested
revocation hearing. At the conclusion of the hearing, the court found Lemus
in violation of probation.
      Lemus was sentenced to a four-year term for the assault count plus a
consecutive three-year term for the enhancement. The court also imposed
various fines, fees, and assessments.
      Lemus filed a timely notice of appeal.
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende) indicating counsel has not been able to identify any
arguable issues for reversal on appeal. Counsel asks the court to review the
record for error as mandated by Wende. We offered Lemus the opportunity to
file his own brief on appeal, but he has not responded.
                             STATEMENT OF FACTS
      The evidence at the probation revocation hearing demonstrated that
after being placed on probation, Lemus was stopped by Oceanside police
officers. A search of his person produced a folding knife. The trial court
found the possession of the knife violated the terms of probation.
                                 DISCUSSION
      As we have noted, appellate counsel has filed a Wende brief and asks
the court to review the record for error. To assist the court in its review of
the record, and in compliance with Anders v. California (1967) 386 U.S. 738
(Anders), counsel has identified the following possible issues that were
considered in evaluating the potential merits of this appeal.
      1. Whether the court erred by finding the folding knife found in
Lemus’s possession was a deadly weapon.




                                        2
     2. Assuming the knife is not a deadly weapon did the court err in
revoking probation.
     We have reviewed the entire record for error as required by Wende and
Anders. We have not discovered any arguable issues for reversal on appeal.
Competent counsel has represented Lemus on this appeal.
                              DISPOSITION
     The judgment is affirmed.




                                                             HUFFMAN, J.

WE CONCUR:




McCONNELL, P. J.




IRION, J.




                                     3